Judgment unanimously mod*928ified on the facts and as modified affirmed with costs to claimants, in accordance with the following memorandum: Claimant Eli Baum suffered significant burns to his back and legs while being treated for a stroke at Upstate Medical Center. The court awarded him damages of $300,000, and his wife, Hinda Baum, $3,500 on her derivative claim. Claimants contend that the damage awards were inadequate. We find that the $300,000 award was adequate. Upon the exercise of our independent fact-finding powers (see, Koester v State of New York, 90 AD2d 357, 363-364), we find that Mrs. Baum’s loss of society, services and companionship justifies an award on the derivative claim of $30,000 (Court of Claims Act § 24; CPLR 5501 [c]). (Appeal from judgment of Court of Claims, Margolis, J. — medical malpractice.) Present — Dillon, P. J., Green, Pine, Lawton and Davis, JJ.